                            Case 2:20-cv-12857-SFC-RSW ECF No. 9, PageID.438 Filed 12/28/20 Page 1 of 22




                                                UNITED STATES DISTRICT COURT
                                            FOR THE EASTERN DISTRICT OF MICHIGAN

                            KEVIN LINDKE,
                                Plaintiff,                                               Case No.: 20-cv-12857
                                                                                         Honorable Sean F. Cox
                                  v.
                                                                                           FIRST AMENDED
                            JOHN D. TOMLINSON,                                               COMPLAINT
                            in his official capacity

                                  and

                            MAT KING,
OUTSIDE LEGAL COUNSEL PLC




                            in his official capacity,
                                   Defendants
     www.olcplc.com




                                                                           /

                            OUTSIDE LEGAL COUNSEL PLC                              FLETCHER FEALKO SHOUDY &
                            PHILIP L. ELLISON (P74117)                             FRANCIS PC
                            Attorney for Plaintiff                                 TODD J. SHOUDY (P41895)
                            PO Box 107                                             Attorney for Defendant Tomlinson
                            Hemlock, MI 48626                                      1411 3rd St, Ste F
                            (989) 642-0055                                         Port Huron, MI 48060
                            pellison@olcplc.com                                    (810) 987-8444
                                                                                   tshoudy@fletcherfealko.com


                                            Citizens may “sue[] the judges, if not immune
                                       themselves, for their part in carrying out the alleged harm.”
                                                        - McNeil v. Community Prob Servs, LLC, 945 F.3d 991, 996 (6th Cir. 2019)


                                                    FIRST AMENDED COMPLAINT

                                  NOW COMES Plaintiff KEVIN LINDKE, by and through counsel, and

                            complains as follows:




                                                                               1
                            Case 2:20-cv-12857-SFC-RSW ECF No. 9, PageID.439 Filed 12/28/20 Page 2 of 22




                                                               PARTIES

                                  1.    Plaintiff KEVIN LINDKE is a resident of St. Clair County.

                                  2.    Defendant JOHN D. TOMLINSON is a state court judge solely

                            sued in his official capacity and this suit is seeking declaratory relief (or

                            injunctive relief if declaratory relief is not available) and not monetary

                            damages.

                                  3.    “When a state court judge is sued in his [or her] official capacity,
OUTSIDE LEGAL COUNSEL PLC




                            the suit is essentially against the state.” Muhammad v. Paruk, 553 F. Supp.
     www.olcplc.com




                            2d 893 (E.D. Mich. 2008).

                                  4.    “The only immunities that can be claimed in an official-capacity

                            action are forms of sovereign immunity that the entity, qua entity, may

                            possess, such as the Eleventh Amendment.” Kentucky v. Graham, 473 U.S.

                            159, 167 (1985); see also Alkire v. Irving, 330 F.3d 802, 810-811 (6th Cir.

                            2003) (“as a result of being sued only in their official capacities, Sheriff

                            Zimmerly and Judge Irving cannot claim any personal immunities, such as

                            quasi-judicial or qualified immunity, to which they might be entitled if sued in

                            their individual or personal capacities”).

                                  5.    Defendant MAT KING is the newly elected Sheriff of the St. Clair

                            County and is sued in his official capacity and this suit is seeking declaratory

                            and prospective injunctive relief and not monetary damages.



                                                                   2
                            Case 2:20-cv-12857-SFC-RSW ECF No. 9, PageID.440 Filed 12/28/20 Page 3 of 22




                                  6.      As a suit against defendants in their official capacities, this

                            “official-capacity suit is, in all respects other than name, to be treated as a

                            suit against the entity” they serve. Kentucky v. Graham, 473 U.S. 159, 166

                            (1985).

                                  7.      Defendants is not sued in any personal capacity.

                                  8.      Federal law (42 U.S.C. § 1983) directs that every person who,

                            under color of any statute, ordinance, regulation, custom, or usage, of any
OUTSIDE LEGAL COUNSEL PLC




                            State or Territory or the District of Columbia, subjects, or causes to be
     www.olcplc.com




                            subjected, any citizen of the United States or other person within the

                            jurisdiction thereof to the deprivation of any rights, privileges, or immunities

                            secured by the Constitution and laws, shall be liable to the party injured in

                            an action at law, suit in equity, or other proper proceeding for redress, except

                            that in any action brought against a judicial officer for an act or omission

                            taken in such officer’s judicial capacity, injunctive relief shall not be granted

                            unless a declaratory decree was violated or declaratory relief was

                            unavailable.

                                  9.      The Eleventh Amendment “does not preclude actions against

                            state officials sued in their official capacities for prospective injunctive or

                            declaratory relief.” Thiokol Corp. v. Dep’t of Treasury, 987 F.2d 376, 381 (6th

                            Cir. 1993).


                                                                   3
                            Case 2:20-cv-12857-SFC-RSW ECF No. 9, PageID.441 Filed 12/28/20 Page 4 of 22




                                  10.   This Eleventh Amendment exception permits a federal court to

                            “compel[] a state official to comply with federal law.” Kanuszewski v. Mich.

                            Dep’t of Health & Human Servs., 927 F.3d 396, 417 (6th Cir. 2019) (citing

                            Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 & fn.10 (1989)).

                                  11.   To the extent that Defendants suggest there is an exhaustion-of-

                            remedies requirement to § 1983 claims, U.S. Supreme Court precedent has

                            expressly rejected that assertion. Kanuszewski v. Mich. Dep’t of Health &
OUTSIDE LEGAL COUNSEL PLC




                            Human Servs., 927 F.3d 396, 409 (6th Cir. 2019) (citing and quoting Monroe
     www.olcplc.com




                            v. Pape, 365 U.S. 167, 183 (1961) (“The federal remedy [under § 1983] is

                            supplementary to [any] state remed[ies], and the latter need not be first

                            sought and refused before the federal one is invoked.”)).

                                          ABOUT EX PARTE YOUNG CASES AGAINST
                                            JUDGES IN THEIR OFFICIAL CAPACITY

                                  12.   “[A] judge can be sued in an official capacity, and injunctive relief

                            can be granted, when the judge violates a declaratory decree or when

                            declaratory relief is unavailable. Necessarily then, § 1983 also contemplates

                            declaratory relief.” Dixon v. City of St. Louis, Case No. 19-cv-0112, 2019 WL

                            2437026 (E.D. Mo. 2019).

                                  13.   Consistent with this statutory scheme, courts have found that

                            declaratory relief may be awarded against judicial defendants named in their

                            official capacity. See, e.g., Ward v. City of Norwalk, 640 F. App’x 462, 467


                                                                   4
                            Case 2:20-cv-12857-SFC-RSW ECF No. 9, PageID.442 Filed 12/28/20 Page 5 of 22




                            (6th Cir. 2016) (“[T]he plain language of § 1983 contemplates a declaratory

                            judgment against judicial officers.”); see also McNeil v. Community Probation

                            Servs., LLC, 945 F.3d 991, 996 (6th Cir. 2019) (recognizing that

                            constitutionally harmed parties may “sue[] the judges, if not immune

                            themselves, for their part in carrying out the alleged harm.”).

                                  14.   Defendant JOHN D. TOMLINSON is sued in his official capacity

                            as an enforcer of the unconstitutional Michigan domestic PPO statute as
OUTSIDE LEGAL COUNSEL PLC




                            authoritatively construed.
     www.olcplc.com




                                   ABOUT CASES AGAINST A SHERIFF IN THEIR OFFICIAL
                                      CAPACITY EFFECTUATING JUDICIAL ORDERS

                                  15.   The Sixth Circuit has recently explained sovereign immunity

                            does not stand in the way of a lawsuit against a public official “actively

                            involved with administering” the alleged violation, even if it derives from a

                            state judicial order. McNeil v. Community Probation Servs., LLC, 945 F.3d

                            991 (6th Cir. 2019).

                                  16.   The Sixth Circuit in McNeil also confirms that an injunction

                            against an official who implements a constitutional violation caused by

                            another official is also allowed. Doe v. Univ. of Cincinnati, 872 F.3d 393, 399

                            (6th Cir. 2017) and Diaz v. Mich. Dep’t of Corr., 703 F.3d 956, 958-59, 966

                            (6th Cir. 2013) (permitting Ex parte Young suit against state actors at three

                            levels of allegedly unlawful action).

                                                                    5
                            Case 2:20-cv-12857-SFC-RSW ECF No. 9, PageID.443 Filed 12/28/20 Page 6 of 22




                                                        NO OTHER PARTY TO NAME

                                   17.    Federal law provides no other party to name for the violations of

                            Plaintiff Lindke’s federal constitutional rights. See Doe v. DeWine, 910 F.3d

                            842, 848 (6th Cir. 2018) (“general authority to enforce the laws of the state

                            is not sufficient to make government officials the proper parties to litigation

                            challenging the law”); see also McNeil v. Community Probation Servs., LLC,

                            945 F.3d 991 (6th Cir. 2019) (“Ex parte Young more often gets plaintiffs in
OUTSIDE LEGAL COUNSEL PLC




                            trouble for suing an official too far removed from implementing a policy than
     www.olcplc.com




                            for selecting an official too intimately involved in its execution. That’s

                            because Ex parte Young permits only lawsuits that can be meaningfully

                            described as being against the named official, not those that ‘merely mak[e]

                            him a party as a representative of the state, and thereby attempt[] to make

                            the state a party.’”).1

                                                                 JURISDICTION

                                   18.    This Court has jurisdiction pursuant to 28 U.S.C. § 1331, which

                            authorizes federal courts to decide cases concerning federal questions; 28

                            U.S.C. § 1343, which authorizes federal courts to hear civil rights cases; and


                                   1  Plaintiff’s counsel has repeatedly invited Defendants’ counsel to provide whom else,
                            other than these named individuals in their official capacities, Plaintiff should sue for his
                            allegations that the Michigan domestic PPO statute, as authoritatively construed, violates the
                            First Amendment and has been harm thereby. No viable answer has been revealed.
                            Someone is responsible; if there is an individual this Court can point to as be the proper party
                            in light of Doe and McNeil, Plaintiff stands ready to name and serve them.


                                                                           6
                            Case 2:20-cv-12857-SFC-RSW ECF No. 9, PageID.444 Filed 12/28/20 Page 7 of 22




                            28 U.S.C. § 2201, which authorizes declaratory judgments via the

                            Declaratory Judgment Act.

                                 19.   Venue is proper in this judicial district.

                                                    GENERAL ALLEGATIONS

                                 20.   Plaintiff KEVIN LINDKE is the father of his young daughter

                            referred to herein as “OGL,” a minor child.

                                 21.   Non-party Ami Moeller is the mother of OGL.
OUTSIDE LEGAL COUNSEL PLC




                                 22.   Plaintiff KEVIN LINDKE and non-party Ami Moeller have had a
     www.olcplc.com




                            heated and contested child custody battle.

                                 23.   At the heart of the matter, it is the belief and verifiable fact that

                            members of OGL’s family, including non-party Ami Moeller, has let OGL

                            come into regular contact with a twice-convicted sex offender, Larry

                            Whitcomb. See Exhibit G.

                                 24.   Until recently Larry Whitcomb lived in a shack in the forest behind

                            the Moeller farm, both of which is owned by Ron and Norma Moeller, the

                            grandparents of non-party Ami Moeller. See Exhibit I.

                                 25.   Due to the belief that local government officials have either been

                            completely indifferent and/or purposely against Plaintiff KEVIN LINDKE’s

                            drive to keep OGL from coming into regular contact with a twice-convicted

                            sex offender, Plaintiff KEVIN LINDKE formed and operated a Facebook page



                                                                   7
                            Case 2:20-cv-12857-SFC-RSW ECF No. 9, PageID.445 Filed 12/28/20 Page 8 of 22




                            formerly known as “Justice for O[GL]” and is now known as “Through My

                            Eyes” (hereinafter “JFO/TME”).

                                 26.   The JFO/TME Facebook page features political and opinion

                            commentary about the actions of the family of OGL’s mother and also

                            protests, debates, and communicates about the failures of OGL’s maternal

                            family as well as complicit governmental officials in failing to use legal

                            authority to prevent “a twice convicted violent sexual predator” from having
OUTSIDE LEGAL COUNSEL PLC




                            “ongoing   access    to”   OGL.   See    https://www.facebook.com/groups/
     www.olcplc.com




                            2845344492357419/

                                 27.   This is an example:




                                                                 8
                            Case 2:20-cv-12857-SFC-RSW ECF No. 9, PageID.446 Filed 12/28/20 Page 9 of 22




                                 28.   This Facebook group has nearly 9,000 voluntary members. See

                            https://www.facebook.com/groups/2845344492357419/members/

                                 29.   As one can imagine, non-party Ami Moeller greatly dislikes the

                            JFO/TME Facebook page.

                                 30.   Realizing the connectedness of the Moellers and their

                            connection to those who are involved with the allegations involving Larry

                            Whitcomb and the parental custody dispute with OGL, non-party Ami Moeller
OUTSIDE LEGAL COUNSEL PLC




                            stepped outside the child custody process and began utilizing the Michigan
     www.olcplc.com




                            Personal Protection Order (PPO) statute to seek improper relief.

                                 31.   Non-party Ami Moeller has accused Plaintiff KEVIN LINDKE of

                            talking and discussing about her, OGL, and others which she asserts is a

                            violation of the Michigan domestic Personal Protection Order statute.

                                 32.   However, as this case and the companion case of Lindke v Lane

                            shows, the Michigan domestic and nondomestic Personal Protection Order

                            statutes has been authoritatively construed by Judge Lane and Judge

                            Tomlinson (of the same court) to stifle First Amendment protected speech

                            about a person as oppose to a person.

                                 33.   On March 31, 2016, Ami Moeller filed for an ex parte domestic

                            Personal Protection Order against Kevin Lindke.




                                                                 9
                            Case 2:20-cv-12857-SFC-RSW ECF No. 9, PageID.447 Filed 12/28/20 Page 10 of 22




                                  34.    In early 2019, Ami Moeller filed a motion seeking entry of an

                            order against Plaintiff Lindke for him to show cause for allegedly violating a

                            pending domestic PPO.

                                  35.    The basis of the motion was “continued harassment from Mr.

                            Lindke on social media, see attached.”

                                  36.    The motion continued on by stating—

                                               It is my understanding that Mr. Lindke’s “Kevin Lipa”
                                               Facebook account is currently blocked due to people
OUTSIDE LEGAL COUNSEL PLC




                                               reporting his page. He is now using the page “Keith
                                               Wesley.” Keith Wesley is the name of Mr. Lindke’s father,
     www.olcplc.com




                                               who is deceased. Mr. Lindke was attempting to
                                               communicate with me using this “Keith Wesley” account.
                                               Mr. Lindke was speaking directly to me and about me,
                                               tagging me in comments. Mr. Lindke also used this account
                                               to post photos and posts from a very old Facebook account
                                               of mine that was deactivated long ago. No one else would
                                               have this information. Mr. Lindke also posted an order from
                                               our custody case, which includes my address at the time.

                                  37.    Attached to the motion were several Facebook printouts. See

                            Exhibit F.

                                  38.    Defendant JOHN D. TOMLINSON was assigned as the judicial

                            officer in this case.

                                  39.    Evidentiary hearings were held on this matter and testimony was

                            received, under oath, that the “Keith Wesley” was an account owned and

                            controlled by Plaintiff Lindke’s sister, Megan Cary. See Exhibit D, p. 5.




                                                                  10
                            Case 2:20-cv-12857-SFC-RSW ECF No. 9, PageID.448 Filed 12/28/20 Page 11 of 22




                                  40.    As the moving party, Ami Moeller had the responsibility under

                            Michigan law to prove that contempt had, in fact, occurred by Plaintiff KEVIN

                            LINDKE.

                                  41.    There was much spilled ink about whether Ms. Cary posted for

                            herself or for the benefit of Mr. Lindke; however, such is irrelevant for First

                            Amendment purposes. Exhibit D, pp. 6-7.

                                  42.    The key and relevant fact in this case is that the relevant
OUTSIDE LEGAL COUNSEL PLC




                            Facebook posts (Exhibits A and B) which serve as the basis for violating did
     www.olcplc.com




                            not speak to Ami Moeller but rather about Ami Moeller on a Facebook page

                            which Ami Moeller is not a member. This is a major constitutional difference.

                            See Exhibit H.

                                  43.    After the hearing closed, Defendant JOHN D. TOMLINSON took

                            the matter under advisement and later issued an “opinion and order” finding

                            that Plaintiff KEVIN LINDKE “violated the PPO” as to stalking for “his” posts

                            as “Kevin Wesley” on the JFO/TME social media forum, “had no First

                            Amendment protections” because such was waived by operation of law, and

                            set sentencing on August 4, 2020. Exhibit D.

                                  44.    However, Defendant JOHN D. TOMLINSON never sent a copy

                            of its decision to Plaintiff KEVIN LINDKE or his counsel until August 4, 2020.

                            Exhibit E.


                                                                  11
                            Case 2:20-cv-12857-SFC-RSW ECF No. 9, PageID.449 Filed 12/28/20 Page 12 of 22




                                  45.    As such, neither Plaintiff KEVIN LINDKE nor his counsel

                            appeared on August 4, 2020 for sentencing and the matter was reset for

                            hearing on October 27, 2020.

                                  46.    This lawsuit followed.

                                       COUNT I - FIRST AMENDMENT VIOLATION
                              “AS AUTHORITATIVELY CONSTRUED” THEORY UNDER SKINNER

                                  47.    The prior allegations are alleged word for word herein.

                                  48.    Under this state statute, a petitioner who is an individual with
OUTSIDE LEGAL COUNSEL PLC




                            child in common with another can seek an order of a Michigan circuit court
     www.olcplc.com




                            enjoining the latter from certain acts including entering onto certain premises,

                            assaulting, attacking, beating, molesting, or wounding a named individual,

                            threatening to kill or physically injure a named individual, interfering with

                            petitioner at petitioner's place of employment or education, and “[e]ngaging

                            in conduct that is prohibited under section 411h or 411i of the Michigan penal

                            code, 1931 PA 328, MCL 750.411h and 750.411i.” . MCL 200.2950(1).2

                                  49.    Under Michigan law, before such a PPO can enjoin a

                            respondent, “the [trial] court must make a positive finding of prohibited

                            behavior by the respondent before issuing a PPO.” Kampf v. Kampf, 237

                            Mich. App. 377, 386 (1999).

                                  2Noticeably absent from this list is the unwanted online communications provisions of
                            MCL 750.411s as between individuals without a child in common or spouse. See MCL
                            600.2950a.


                                                                       12
                            Case 2:20-cv-12857-SFC-RSW ECF No. 9, PageID.450 Filed 12/28/20 Page 13 of 22




                                  50.     This count for declaratory and/or injunctive relief seeks to redress

                            deprivation of Plaintiff KEVIN LINDKE’s constitutional rights via a challenge

                            to the constitutionality of the Michigan domestic PPO statute as

                            authoritatively construed, see Skinner v Switzer, 131 S. Ct. 1289 (2011);

                            Plaintiff KEVIN LINDKE is not seeking money damages but is seeking costs

                            and attorney fees pursuant to 42 U.S.C. § 1988.

                                  51.     Non-party Ami Moeller’s allegations on the motion for show
OUTSIDE LEGAL COUNSEL PLC




                            cause were that “Kevin Wesley” was speaking about Ami Moeller, not to Ami

                            Moeller (i.e. “continued harassment from Mr. Lindke on social media,”
     www.olcplc.com




                            Exhibit F, p. 1).

                                  52.     Defendant JOHN D. TOMLINSON, as an agent for the State,

                            authoritatively construed the Michigan domestic PPO statute to mean that

                            discussing about someone on Facebook about them, rather than to them,

                            continued unlawful stalking pursuant to MCL 750.411h.

                                  53.     “Stalking” is defined “a willful course of conduct involving

                            repeated or continuing harassment of another individual that would cause a

                            reasonable person to feel terrorized, frightened, intimidated, threatened,

                            harassed, or molested and that actually causes the victim to feel terrorized,

                            frightened,    intimidated,   threatened,    harassed,    or   molested.”   MCL

                            750.411h(1)(d).


                                                                    13
                            Case 2:20-cv-12857-SFC-RSW ECF No. 9, PageID.451 Filed 12/28/20 Page 14 of 22




                                  54.   Harassment, in turn, means—

                                        conduct directed toward a victim that includes, but is not limited
                                        to, repeated or continuing unconsented contact that would cause
                                        a reasonable individual to suffer emotional distress and that
                                        actually causes the victim to suffer emotional distress. MCL
                                        750.411h(1)(c).

                                  55.   However, pursuant to MCL 750.411h(1)(c), “harassment”

                            statutorily “does not include constitutionally protected activity.”

                                  56.   “There is no categorical ‘harassment exception’ to the First
OUTSIDE LEGAL COUNSEL PLC




                            Amendment’s free speech clause.” Saxe v. State College Area Sch. Dist.,
     www.olcplc.com




                            240 F.3d 200, 204 (3rd Cir. 2001).

                                  57.   Free speech is a constitutionally protected activity under the First

                            Amendment.

                                  58.   The speech of “Kevin Wesley” was not speech to Ami Moeller

                            but rather public speech on a social media platform about Ami Moeller.

                                  59.    The First Amendment protects speech over the Internet to the

                            same extent as speech over other media. Reno v. American Civil Liberties

                            Union, 521 U.S. 844, 870 (1997).

                                  60.   One-to-many speech is constitutionally protected even when

                            some of its viewers, including the person that is the topic of the speech, are

                            likely to be offended. Exhibit H.




                                                                   14
                            Case 2:20-cv-12857-SFC-RSW ECF No. 9, PageID.452 Filed 12/28/20 Page 15 of 22




                                  61.   The speech in question was not to Ami Moeller (i.e. direct texts,

                            emails, telephone calls) but rather public speech to the many members of

                            JFO/TME Facebook page about Ami Moeller, especially when Ami Moeller

                            is not a member of the JFO/TME Facebook page. See Exhibits A and B.

                                  62.   Non-defamatory speech about a person to the public, even if

                            insulting, cannot be enjoined or punished by contempt and to do so, as done

                            by Defendant JOHN D. TOMLINSON, by the authoritative construction of the
OUTSIDE LEGAL COUNSEL PLC




                            Michigan domestic PPO statute, has rendered such statute as being in
     www.olcplc.com




                            violation of the First Amendment.

                                  63.   In his opinion dated June 16, 2020, Defendant JOHN D.

                            TOMLINSON correctly points out that four types of “indirect” speech are

                            excepted from First Amendment protection, i.e. fighting words, inciting or

                            producing imminent lawless action, true threats, and defamatory or libelous

                            statements.

                                  64.   None of the Facebook posts by “Kevin Wesley” (even if

                            attributable to Plaintiff Lindke) fit these exceptions under the First

                            Amendment.

                                  65.   As such, all public speech is protected unless within an exception

                            to authorize the statement to limit or punish such speech and the statutory

                            definition of “stalking” expressly excludes such free speech from being


                                                                 15
                            Case 2:20-cv-12857-SFC-RSW ECF No. 9, PageID.453 Filed 12/28/20 Page 16 of 22




                            stalking, the authoritative construction of the Michigan domestic PPO statute

                            to punish such renders that statute as violating the First Amendment.

                                  66.   So while a Michigan law could pass constitutional muster limiting

                            (and punishing) one-to-one unwanted speech, it violates the First

                            Amendment when a statute limits and allows for punishment on one-to-many

                            speech in an open public forum.

                                  67.   Plaintiff KEVIN LINDKE is expected to be sentenced to jail for
OUTSIDE LEGAL COUNSEL PLC




                            undertaking the First Amendment protected speech as Keith Wesley (despite
     www.olcplc.com




                            not being published by him but made by his sister under the nom de plume

                            of “Keith Wesley”).

                                  68.   But even assuming that the posts on the JFO/TME Facebook

                            page by “Keith Wesley” are attributed to Plaintiff KEVIN LINDKE, such is still

                            protected First Amendment “one-to-many” speech.

                                  69.   The Michigan domestic PPO statute, as authoritatively construed

                            by Defendants JOHN D. TOMLINSON and MAT KING, is a law existing and

                            being utilized, as effectuated on June 16, 2020 pursuant to its authoritative

                            construction, in violation of the First Amendment to the United States

                            Constitution.

                                  70.   Injury in the form of expected jail time and/or fines are expected

                            to be imposed and/or enforced by Defendants.


                                                                 16
                            Case 2:20-cv-12857-SFC-RSW ECF No. 9, PageID.454 Filed 12/28/20 Page 17 of 22




                                   71.    Having     no    other    immediate       remedy      at   law    from     the

                            unconstitutional Michigan domestic PPO statute (as authoritatively

                            construed) from being impose against him contrary to the protections of the

                            First Amendment, Plaintiff KEVIN LINDKE seeks a remedy in this Court.3

                                   72.    The Michigan domestic PPO statute, as authoritatively

                            construed, has and will continue to deprive Plaintiff KEVIN LINDKE of his

                            First Amendment rights to freedom of speech and expression and has chilled
OUTSIDE LEGAL COUNSEL PLC




                            his and other’s free speech on the JFO/TME Facebook page.
     www.olcplc.com




                                   73.    The existence of the Michigan domestic PPO statute, as

                            authoritatively construed, repeatedly and continuously violates the First

                            Amendment to the United States Constitution and chills free speech on the

                            JFO/TME Facebook page.

                                   74.    Each day of improper restrictions on speech constituted separate

                            and cognizable infringement of the First Amendment, Nebraska Press Assn.,

                            423 U.S. 1327, 1329 (1975), with any loss of First Amendment freedoms, for

                            even minimal periods of time, constituted irreparable harm, Elrod v. Burns,

                            427 U.S. 347, 373 (1976).




                                   3  “The federal remedy [under § 1983] is supplementary to [any] state remed[ies], and
                            the latter need not be first sought and refused before the federal one is invoked.” Monroe v.
                            Pape, 365 U.S. 167, 183 (1961).


                                                                        17
                            Case 2:20-cv-12857-SFC-RSW ECF No. 9, PageID.455 Filed 12/28/20 Page 18 of 22




                                  75.    Defendant MAT KING further effectuated the unconstitutional

                            Michigan domestic PPO statute, as authoritatively construed, by enforcing

                            and/or attempting to enforce the unconstitutional orders of the St Clair

                            County Circuit Court premised on the Michigan domestic PPO statute, as

                            authoritatively construed, when knowing or had reason to know that such

                            action   against    First   Amendment      protected   speech    is   expressly

                            unconstitutional.
OUTSIDE LEGAL COUNSEL PLC




                                  76.    Defendant MAT KING failed to halt or failed to terminate the
     www.olcplc.com




                            effectuation of the unconstitutional Michigan domestic PPO statute, as

                            authoritatively construed, and instead, contrary to the protections of the First

                            Amendment, did seek to, has attempt to, and continues to enforce the

                            unconstitutional Michigan domestic PPO statute, as authoritatively

                            construed.

                                                            DOCUMENTS

                                  77.    Attached as Exhibit A is a copy of the same Exhibit A referenced

                            in the June 16, 2020 “opinion and order.”

                                  78.    Attached as Exhibit B is a copy of the same Exhibit B referenced

                            in the June 16, 2020 “opinion and order.”




                                                                  18
                            Case 2:20-cv-12857-SFC-RSW ECF No. 9, PageID.456 Filed 12/28/20 Page 19 of 22




                                  79.   Attached as Exhibit C is a copy of the same paper document

                            without the call recordings marked as Exhibit C referenced in the June 16,

                            2020 “opinion and order.”

                                  80.   Attached as Exhibit D is a copy of the “Opinion and Order

                            Regarding Order to Show Cause of March 6, 2019, Against Respondent”

                            dated June 16, 2020.

                                  81.   Attached as Exhibit E is a copy of the notification sheet showing
OUTSIDE LEGAL COUNSEL PLC




                            that service of “Opinion and Order Regarding Order to Show Cause of March

                            6, 2019, Against Respondent” dated June 16, 2020 did not occur until August
     www.olcplc.com




                            4, 2020.

                                  82.   Attached as Exhibit F is a copy of the Motion and Order to Show

                            Cause regarding alleged contempt of the March 31, 2016 PPO.

                                  83.   Attached as Exhibit G is a copy of the sex offender registry

                            profile page for Larry Whitcomb which has, since being secured, been

                            removed from said registry for unknown reasons.

                                  84.   Attached as Exhibit H is a copy of a law review article published

                            by Prof Eugene Volokh entitled ONE-TO-ONE SPEECH VS. ONE-TO-

                            MANY        SPEECH,      CRIMINAL         HARASSMENT        LAWS,       AND

                            “CYBERSTALKING”.




                                                                 19
                            Case 2:20-cv-12857-SFC-RSW ECF No. 9, PageID.457 Filed 12/28/20 Page 20 of 22




                                  85.   Attached as Exhibit I is the shack of Larry Whitcomb previously

                            maintained on the Moeller farm where OGL comes in contact with Larry

                            Whitcomb.

                                                           CONCLUSION

                                  86.   Plaintiff KEVIN LINDKE has been deprived of his rights secured

                            by the First and Fourteenth Amendments to the United States Constitution

                            (to which he is entitled as a citizen of this country) by the Michigan domestic
OUTSIDE LEGAL COUNSEL PLC




                            PPO statute (as authoritatively construed) for which he seeks a remedy
     www.olcplc.com




                            pursuant to federal law.

                                                       RELIEF REQUESTED

                                  87.   WHEREFORE, Plaintiff KEVIN LINDKE respectfully requests

                            this Court to award one or more of the following—

                                        a.    To the extent not barred by federal law and/or to the extent

                                              that declaratory relief is unavailable, issue a temporary

                                              restraining order, preliminary injunction, and permanent

                                              injunction to enjoin enforcement of Michigan domestic PPO

                                              statute as authoritatively construed and/or as applied

                                              against one or both Defendants;

                                        b.    Issue a declaration against one or both Defendants that the

                                              Michigan    domestic     PPO   statute,   as   authoritatively



                                                                  20
                            Case 2:20-cv-12857-SFC-RSW ECF No. 9, PageID.458 Filed 12/28/20 Page 21 of 22




                                                   construed, is unconstitutional as it violates Plaintiff KEVIN

                                                   LINDKE’s First and Fourteenth Amendment freedoms of

                                                   free speech and expression under the United States

                                                   Constitution;

                                           c.      Award Plaintiff all applicable interest, costs, and attorney

                                                   fees pursuant to 42 U.S.C. § 1988;4 and

                                           d.      Grant all other relief warranted and necessary in the case.
OUTSIDE LEGAL COUNSEL PLC




                             Date: December 28, 2020                          RESPECTFULLY SUBMITTED:
     www.olcplc.com




                                                                              /s/ Philip L. Ellison
                                                                              OUTSIDE LEGAL COUNSEL PLC
                                                                              PHILIP L. ELLISON (P74117)
                                                                              PO Box 107 · Hemlock, MI 48626
                                                                              (989) 642-0055
                                                                              (888) 398-7003 - fax
                                                                              pellison@olcplc.com

                                                                              ATTORNEY FOR PLAINTIFF




                                   4 All references to “Defendant JOHN D. TOMLINSON” means against him in his official
                            capacity and not in his judicial capacity. “Official capacity” suits are, “in all respects other than
                            name, to be treated as a suit against the entity” they serve. Kentucky v. Graham, 473 U.S.
                            159, 166 (1985). An official-capacity suit “imposes liability on the entity that [s]he represents.”
                            Brandon v. Holt, 469 U.S. 464, 471-472 (1985). In other words, this case is actually against
                            the State of Michigan. “When a state court judge is sued in his [or her] official capacity, the
                            suit is essentially against the state.” Muhammad v. Paruk, 553 F. Supp. 2d 893 (E.D. Mich.
                            2008). “Congress undoubtedly intended… to authorize fee awards payable by the States
                            when their officials are sued in their official capacities.” Hutton v Finney, 437 U.S. 678, 693-
                            694 (1978). “Hence the substantive protections of the Eleventh Amendment do not prevent
                            an award of attorney's fees against [state] officers in their official capacities.” Id. at 693.


                                                                            21
                            Case 2:20-cv-12857-SFC-RSW ECF No. 9, PageID.459 Filed 12/28/20 Page 22 of 22




                                                    CERTIFICATE OF SERVICE

                                  I, the undersigned attorney of record, hereby certify that on the date

                            stated below, I electronically filed the foregoing with the Clerk of the Court

                            using the ECF system which will send notification of such filing to all counsel

                            or parties of record.

                             Date: December 28, 2020               RESPECTFULLY SUBMITTED:

                                                                   /s/ Philip L. Ellison
                                                                   OUTSIDE LEGAL COUNSEL PLC
OUTSIDE LEGAL COUNSEL PLC




                                                                   PHILIP L. ELLISON (P74117)
                                                                   Counsel for Plaintiff
     www.olcplc.com




                                                                   PO Box 107
                                                                   Hemlock, MI 48626
                                                                   (989) 642-0055
                                                                   pellison@olcplc.com




                                                                  22
